             Case 3:21-cv-00582-KAD Document 1 Filed 04/28/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 STEPHANIE MOISE,                                         CIVIL ACTION NO.

        PLAINTIFF,

 v.

 CVS PHARMACY, INC.,


        DEFENDANT.                                        April 28, 2021



                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant CVS Pharmacy, Inc. (“Defendant”) files this

Notice of Removal in accordance with 28 U.S.C. §§ 1332 (diversity jurisdiction), 1441, and

1446 and removes this action from the State of Connecticut Superior Court, Judicial District of

Hartford at Hartford, to the United States District Court for the District of Connecticut. As its

reasons for removal, Defendant states:

       1.       By Summons and Complaint, Plaintiff Stephanie Moise (“Plaintiff”) commenced

a civil action against Defendant in Connecticut Superior Court titled Stephanie Moise v. CVS

Pharmacy, Inc., HHD-CV-XX-XXXXXXX-S with a return date of April 27, 2021 (the “Superior

Court Action”). A true and correct copy of the Summons and Complaint served by Plaintiff on

Defendant on March 29, 2021 is attached hereto as Exhibit A and constitutes all processes,

pleadings and orders served upon Defendant in this action to the present date. 28 U.S.C.

§ 1446(a).

       2.       This Notice of Removal is being filed within 30 days of the date Defendant was

served with a copy of the Complaint in the Superior Court Action. 28 U.S.C. § 1446(b).
            Case 3:21-cv-00582-KAD Document 1 Filed 04/28/21 Page 2 of 4




       3.      This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332

because the parties are citizens of different states and, upon information and belief, the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs. Plaintiff alleges

that Defendant terminated her employment because of her race and in retaliation for engaging in

protected activity on September 17, 2020. Plaintiff further alleges that, in or around mid-July

2020, Defendant unlawfully reduced her work hours. Plaintiff seeks monetary damages, including

for alleged lost wages and emotional distress, reinstatement or front pay damages, punitive

damages and attorneys’ fees due to Defendant’s alleged conduct. See Complaint, at ¶¶ 19-21 and

Prayer for Relief.

       4.      The Summons and Complaint allege state that Plaintiff was, at all relevant times, a

citizen of the State of Connecticut.   See Complaint, at ¶ 1.

       5.      The Summons and Complaint further allege the Defendant is a foreign corporation

organized under the laws of Rhode Island. See Complaint, at ¶ 3. Plaintiff’s allegation is correct.

Defendant is organized under the laws of the State of Rhode Island and has its principal place of

business in Rhode Island.

       6.      This Notice of Removal is being filed in the District of Connecticut, the District

Court of the United States for the district and division within which the Superior Court Action is

pending. 28 U.S.C. §§ 1441(a) and 1446(a).

       7.      Attached hereto as Exhibit B is a copy of the Notice to Superior Court of Filing of

Notice of Removal, the original of which is being filed with the Superior Court, Judicial District

of Hartford at Hartford. 28 U.S.C. § 1446(d).




                                                 2.
          Case 3:21-cv-00582-KAD Document 1 Filed 04/28/21 Page 3 of 4




       WHEREFORE, Defendant respectfully requests that this matter be removed and

hereinafter proceed in the United States District Court for the District of Connecticut.



                                                   Respectfully submitted,



                                                   /s/ Elizabeth R. McKenna
                                                   Elizabeth R. McKenna (ct28113)
                                                   LITTLER MENDELSON, P.C.
                                                   One Century Tower
                                                   265 Church Street
                                                   Suite 300
                                                   New Haven, CT 06510
                                                   Telephone: 203.974.8700
                                                   Facsimile: 203.974.8799
                                                   EMcKenna@littler.com




                                                 3.
          Case 3:21-cv-00582-KAD Document 1 Filed 04/28/21 Page 4 of 4




                                 CERTIFICATE OF SERVICE

               I hereby certify that on this 28th day of April, 2021, a copy of the foregoing was

sent via email to all counsel and pro se parties of record as follows:

Michael J. Reilly
Cicchiello & Cicchiello, LLP
364 Franklin Avenue
Hartford, CT 06114

mreilly@cicchielloesq.com

                                                      /s/ Elizabeth R. McKenna
                                                      Elizabeth R. McKenna




                                                 4.
